 



EXHIBIT 10.1
GAMING ENTERTAINMENT (DELAWARE) L.L.C.
MANAGEMENT REORGANIZATION AGREEMENT
     This Agreement, dated as of June 18th, 2007, is by and between:
     A. FULL HOUSE RESORTS, INC. (“FHR”), a Delaware corporation; and
     B. HARRINGTON RACEWAY, INC. (“HRI”), a Delaware corporation.
Recitals
     WHEREAS, pursuant to that certain limited liability company agreement dated
December 29, 1995 (“GED’s Operating Agreement”), GTECH Gaming Subsidiary 1
Corporation (“GTECH 1”), a Delaware corporation, and GTECH Subsidiary 2
Corporation (“GTECH 2”) , a Delaware corporation, on the one hand, and Full
House Subsidiary, Inc. (“FHS”) , a Delaware corporation, and Full House Joint
Venture Subsidiary, Inc. (“FHNS”) , a New York corporation, on the other hand,
agreed, as the then current members of Gaming Entertainment (Delaware), L.L.C.
(“GED”), a Delaware limited liability company, to the terms pertinent to the
operation of GED and their respective rights and obligations, as members, with
reference to GED; and
     WHEREAS, the purpose of GED is, as documented by that certain January 31,
1996 Management Agreement, as amended to date between HRI and GED (the
“Management Agreement”), to manage the video lottery slots business operation of
HRI (such business component being hereinafter referred to as “Midway”); and
     WHEREAS, effective March 31, 2004, GTECH 1 and GTECH 2, with the consent of
FHR, collectively assigned to HRI the respective rights and obligations of GTECH
1 and GTECH 2 under GED’s Operating Agreement, with HRI thereby succeeding GTECH
1 and GTECH 2, and being substituted therefore, as a 50% member of GED; and
     WHEREAS, subsequent to March 31, 2004, FHS and FHNS collectively assigned
to FHR the respective rights and obligations of FHS and FHJVS under GED’s
Operating Agreement, with FHR thereby succeeding FHS and FHNS, and being
substituted therefore, as a 50% member of GED; and
     WHEREAS, as a result of the aforesaid assignments, FHR and HRI currently
are the only members of GED, each being a 50% member thereof; and
     WHEREAS, FHR and HRI have negotiated certain terms and conditions, as
hereinafter set forth, pursuant to which, notwithstanding the terms of GED’s
Operating Agreement, HRI will assume exclusive authority over the day-to-day
operation of GED (including, by way of example, rather than limitation, LED’s
responsibilities under the terms of the Management Agreement); and
     WHEREAS, FHR and HRI, being the parties hereto, hereby desire to document
the aforesaid terms and conditions.

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree,
as follows:
     1. Delegation to HRI of FHR Member Authority. Subject to the remaining
terms of this Agreement, and in the absence of a Material Uncured Default by HRI
with respect to HRI’s obligations hereunder, FHR hereby irrevocably grants to
HRI the proxy of FHR, coupled with an interest, to manage all of the day-to-day
operations of GED (including, by way of example rather than limitation, the
LLC’s responsibilities under the terms of the Management Agreement). The
preceding sentence to the contrary, the scope of the delegation intended by this
paragraph 1 shall not extend to matters relating to Bruce McKee.
     2. Guaranteed FHR Member Distribution. During the Term of this Agreement,
HRI has the right, exclusive of FHR to manage all of the day-to-day operations
of GED, HRI shall cause GED to distribute to FHR a monthly member distribution
calculated in accordance with the following terms of this paragraph 2.
          (a) The member distribution to which each of FHR and HRI heretofore
have been entitled under the terms of the GED Operating Agreement has been
calculated traditionally, as 50% of the gross management fee paid by HRI to GED
pursuant to the terms of the Management Agreement, as modified to account for
only the following adjustments and GED expenses: The aggregate salary, bonus,
benefits and expenses (typical of those heretofore mutually budgeted and
approved by FHR and HRI, as the members of GED and reasonably incurred)
attributable to that person or persons performing in the position of the General
Manager (the “General Manager”) of the HRI business component known, generally
as Midway Slots and Simulcast (“Midway Slots”); the salaries and related payroll
and benefit expenses, typical of those heretofore mutually budgeted and approved
by FHR and HRI, as the members of GED, with respect to others performing
services on behalf of GED (and, by way of clarification, whether such others are
paid directly by GED or are paid by HRI but properly chargeable, in whole or in
part and on an inter-company basis, as an expense to GED based upon the extent
to which the services performed by such individuals substitute for services
heretofore performed by personnel charged to GED (FHR and HRI agreeing that HRI
may elect to have HRI personnel staff GED positions or perform services on
behalf of GED, and mutually recognizing that the extent of such services (and
the resulting cost thereof) may well increase commensurate with any expansion of
Midway Slots); independent accountant fees and costs incurred in connection with
the annual audit of GED’ s books and records and the preparation of GED ‘s
annual financial statement; independent accountant fees and costs incurred in
connection with the preparation of GED’s annual tax return filings (as well as
any and audits by pertinent taxing authorities related to one or more such
returns); and GED gross receipts taxes. The preceding sentence to the contrary
notwithstanding:
               (i) In no event shall the adjustment thereby anticipated to
account for salary, bonus, benefits and expenses pertinent to the General
Manager or other persons chargeable to GED, as provided by the preceding
sentence, exceed (subject to the single further adjustment specified clause
(ii) of this subparagraph (a)) the salary, bonus, benefits and expenses
pertinent to the General Manager or other such other persons for calendar year
2006 (the “2006

2



--------------------------------------------------------------------------------



 



Aggregate Base Payroll Expense”), unless otherwise mutually approved by FHR and
HRI; except that
               (ii) HRI shall be entitled, on an annual basis and without the
consent of FHR, to increase the 2006 Aggregate Base Payroll Expense, on
accumulative basis, by an amount equal to the following:
                    For the 2007 GED fiscal year, by a factor of 1.05.
                    (A) For the 2008 GED fiscal year, by a factor of 1.08.
                    (B) For the 2009 GED fiscal year, by a factor of 1.05.
                    (C) For the 2010 GED fiscal year, by a factor of 1.05.
                    (D) For the 2011 GED fiscal year, by a factor of 1.05.
                    (E) The FHR monthly member distribution, calculated as
hereinabove provided is hereinafter referred to as the “Adjusted Monthly Fee
Amount”; and FHR’s share thereof is hereinafter referred to as “FHR’s Adjusted
Monthly Fee Entitlement”.
          (b) For purposes of computing the Adjusted Monthly Fee Amount, no
costs, expenses, positions, functions or similar items which in the past have
been incurred by HRI or persons or entities other than with reference to Midway
Slots shall be transferred or assumed by or otherwise chargeable to GED or
Midway Slots.
          (c) For purposes of calendar year 2007, FHR shall be entitled to
receive from GED a monthly member distribution equal to the greater of:
(i) FHR’s Adjusted Monthly Fee Entitlement for the pertinent month, as
calculated above; or (ii) the average monthly distribution due FHR based upon
the Minimum Annualized FHR Adjusted 50% Entitlement for calendar year 2007. In
turn, the Minimum Annualized FHR Adjusted 50% Entitlement for calendar year 2007
shall be calculated, as follows:
               (i) The amount of FHR’s share of the net Management Fee pursuant
to the Management Agreement actually paid to FHR for calendar year 2006
multiplied by a factor of 1.05.
               (ii) The parties intend that the Minimum Annualized FHR Adjusted
50% Entitlement will be reconciled, as follows, as of the beginning of each
calendar quarter ending in March, June, September and December during the TERM,
against the aggregate of the actual Adjusted Monthly Fee Amount distributed by
GED to FHR, through the end of such calendar quarter, with respect to the
pertinent calendar year.
                    (A) To the extent that the aggregate of the actual Adjusted
Monthly Fee Amount distributed by GED to FHR through the end of such calendar
quarter is a sum less than the sum of FHR’s Adjusted Monthly Fee Entitlement for
the same calendar quarter, HRI shall cause GED to supplement the distribution
due FHR for the final month of such

3



--------------------------------------------------------------------------------



 



calendar quarter by the amount necessary to reconcile the aggregate of the
actual Adjusted Monthly Fee Amount distributed by GED to FHR, through the end of
such calendar quarter is a sum less than the sum of FHR’s Adjusted Monthly Fee
Entitlement for the same calendar quarter; and
                    (B) To the extent that the aggregate of the actual Adjusted
Monthly Fee Amount distributed by GED to FHR, through the end of such calendar
quarter is a sum more than the sum of FHR’s Adjusted Monthly Fee Entitlement for
the same calendar quarter, HRI shall be entitled to cause GED to deduct from the
distribution due FHR for the final month of such calendar quarter such that the
aggregate of the actual Adjusted Monthly Fee Amount distributed by GED to FHR,
through the end of such calendar quarter is equal to the sum of FHR’s Adjusted
Monthly Fee Entitlement for the same calendar quarter.
               (iii) The parties further anticipate that the aforesaid
calculations may require a final adjustment and reconciliation adjustment as
soon as GED closes its books for a particular calendar year, such adjustment to
occur with the first FHR’s Adjusted Monthly Fee Entitlement payment occurring
subsequent to the date when such adjustment is finally calculated.
               (iv) FHR shall have the right, at FHR’s expense, to audit the
financial books and records of GED and Midway Slots and to inspect the financial
books and records of GED and Midway in order to verify that the Adjusted Monthly
Fee Amount has been properly calculated, provided that such inspection or audit
shall be conducted during normal business hours and with advance notice from FHR
to HRI at least five (5) business days prior to the requested inspection time.
In addition HRI shall continue to provide to FHR upon its preparation the
Monthly Financial Review as presented to the Midway Oversight Board. In
addition, HRI shall provide to FHR a copy of the annual audit report and any
other audit reports prepared for GED and/or Midway Slots within five (5) days of
the issuance of the report, which audit and report shall be conducted by a PCAOB
registered auditing firm.
               (v) HRI shall provide to FHR a copy of an preliminary, interim,
final, modified, amended or supplemental report of the results of the Horty and
Harty forensic investigation within five (5) business days of the issuance of
such report. In the event the report is verbal, HRI shall provide FHR with an
accurate and detailed summary of the oral report.
          (d) For purposes of each of calendar years 2008 through 2011, FHR
shall be entitled, subject to a quarterly reconciliation adjustment with respect
to such year calculated in the same manner specified by subparagraph (b)(iii)
with reference to calendar year 2007, to receive from GED a monthly member
distribution equal to the greater of: (i) FHR’s Adjusted Monthly Fee Entitlement
for the pertinent month or (ii) the average monthly distribution due FHR based
upon the Minimum Annualized FHR Adjusted 50% Entitlement for such calendar year,
computed with respect to such calendar year in accordance with the procedure
established for purposes of calendar year 2007 by subparagraph (b); provided,
however, that the 1.05 multiplier specified by subparagraph (b)(ii) shall, for
purposes of calendar year 2008 only, instead be a multiplier of 1.08.

4



--------------------------------------------------------------------------------



 



          (e) HRI shall cause GED to disburse to FHR each Adjusted Monthly Fee
Entitlement on or before the fourth (4th) Thursday (the “Due Date”) of the
calendar month immediately following the calendar month with respect to which
such distribution was calculated; provided, however, that such Due Date shall be
automatically extended, on “a day for a day” basis, in the event that such 4th
Thursday is a recognized Federal holiday or State of Delaware holiday or an Act
of God (e.g., extraordinary weather, power interruption, etc.) prevent HRI from
operating in the normal course of its business; and, if GED fails to make a
timely distribution to FUR, as required by the terms of this Agreement, and HRI
fails, within five (5) calendar days, to cause GED to correct the same, FHR
shall be entitled, for each seven (7) calendar day period occurring between the
due date for the delinquent distribution and the date when the distribution to
FHR does occur, to a cumulative late payment penalty equal in amount to five
percent (5%) of the delinquent distribution amount, provided that the acceptance
of payment by FHR later than the Due Date shall not constitute or be deemed a
waiver of the right to receive payment on the Due Date.
     3. Term. Unless the parties hereto otherwise mutually agree or either
parry, acting in accordance with the terms of this Agreement, terminates or
causes the Term of this Agreement to accelerate, the Term of this Agreement
shall be coextensive with and terminate as of the expiration of the terra of the
Management Agreement, namely: August 31, 2011.
     4. Confidentiality. Neither party hereto shall, prior to the preparation of
a mutually acceptable statement, and parameters pertinent to its dissemination,
disclose to any third party (other than the disclosing party’s counsel and
financial advisors) the execution or terms of this Agreement; provided, however,
that this covenant shall not preclude disclosure required by any governmental
authority (including, by way of emphasis and not limitation, the Securities &
Exchange Commission, the Delaware Lottery Office, the Delaware Video Lottery
Enforcement Unit, and Federal or State taxing authorities)
     5. Compliance. HRI hereby agrees, with reference to FHR’s Nevada Foreign
Gaming Reporting Compliance obligations pertinent to Midway operations during
the term of this Agreement, to furnish the following to FHR:
          (a) On a calendar quarter basis, commencing with the calendar quarter
ending on June 30, 2007 and for each calendar quarter thereafter through the
partial calendar quarter ending on August 31, 2011, the information, for such
reporting calendar quarter, necessary reasonably to respond to the “Quarterly
Report” form attached hereto as Exhibit 5(a) (such submission being due on or
before or before the 15th day of the second full calendar month immediately
following the close of the pertinent quarterly reporting period); and
          (b) On a calendar year basis, commencing with the calendar year ending
on December 31, 2007 and for each calendar year thereafter through the partial
calendar year ending on August 31, 2011, the information, for such reporting
calendar year, necessary reasonably to respond to the “Annual Report” form
attached hereto as Exhibit 5(b) (such submission being due on or before or
before the 1st day of the second full calendar month immediately following the
close of the pertinent yearly reporting period).

5



--------------------------------------------------------------------------------



 



     6. Indemnification. HRI hereby agrees to defend, indemnify and hold
harmless FHR, its employees, agents or servants, from and against any and all
liability, of any kind whatsoever with respect to any claim, action or other
proceeding asserting or establishing liability, in whole or in part, on the part
of FHR and pertaining to the operation of GED at any time prior to or subsequent
to the execution of this Agreement; provided, however, that such indenuufication
obligation shall not extend to liability arising as a result of willful
misconduct of FHR, its employees, agents or servants.
     7. Default.
          (a) The following shall be Events of Default:
               (i) The failure by HRI to make any payment on the Due Date.
               (ii) The breach by HRI of any other HRI covenant under the terms
of this Agreement.
               (iii) The filing of a petition in bankruptcy by or against any of
HRI, GED or Midway Slots, provided that any bankruptcy petition filed against
such entity remains pending and not dismissed 30 days after the date of Order of
Relief, or any composition of creditors, assignment for the benefit of creditors
or proceeding for the protection of or relief from creditors filed by or against
HRI, GED or Midway Slots.
          (b) Upon the occurrence of an Event of Default, the parties shall have
the following rights:
               (i) Upon the failure to make payment when due by Hi l or an event
under paragraph 6(a)(iii), the total amount of the Minimum Annualized FHR
Adjusted 50% Entitlement for the remaining Term shall be immediately due and
payable; provided, however, that nothing herein shall relieve or absolve HRI of
the obligation to pay the actual Adjusted Monthly Fee Entitlement due to FHR for
the remainder of the Term.
               (ii) Upon the occurrence of any other default, there shall be a
fifteen (15) day right of cure following written notice received from the
aggrieved party. In the absence of a cure, the parties shall submit the breach
to arbitration as provided below for enforcement of the provision breached.
          (c) For purposes of this Agreement, “Material Uncured Breach” shall
mean any event which allows the rights provided in subparagraph (b) of this
paragraph 7.
     8. Arbitration.
          (a) Except for any non-payment of moneys due, for which immediate
resort to a court of competent jurisdiction may be had, any other claim or
controversy arising between the Members or Affiliates thereof pursuant to or
connected with this Agreement, shall be submitted to binding arbitration
proceedings to be conducted in Kent County, Delaware and pursuant to the rules
of Commercial Arbitration of the American Arbitration Association. Any such
arbitration shall be conducted by one arbitrator as selected by the parties. In
the event that the parties cannot

6



--------------------------------------------------------------------------------



 



agree on one arbitrator, each party shall select one arbitrator and the two
selected arbitrators shall jointly select a third, who shall preside over the
proceedings, in which case a majority decision of the three arbitrators shall be
final and binding. The preceding sentence to the contrary notwithstanding,
either party hereto shall be entitled, in order to enforce any arbitration award
granted to such party pursuant to proceedings undertaken pursuant to the terms
of this paragraph 7, to pursue any and all available remedies, at law or in
equity (including, without limitation, the remedy of injunctive relief).
          (b) The failure of any party to seek redress for violation of, or to
insist upon the strict performance of, any provision of this Agreement shall not
prevent a subsequent act, which would have originally constituted a violation,
from having the effect of an original violation.
          (c) The rights and remedies provided by this Agreement are cumulative
and the use of any one right or remedy by any parry shall not preclude or waive
its right to use any or all other remedies. Such rights and remedies are given
in addition to any other rights the parties may have by law, statute, ordinance
or otherwise.
          (d) Each party in any arbitration or litigation shall be entitled, as
determined by the arbitrator or court (as the case may be), to recover all costs
reasonably incurred by such parry in connection with such proceeding, including
attorneys fees, and interest at the then current statutory “judgment rate” under
applicable Delaware law.
     9. Notice. All notices provided for in this Agreement shall be in writing,
duly signed by the party giving such notice, and shall be delivered, telecopied
or mailed by registered or certified mail or by recognized overnight delivery
service, as follows:
If to FHR:
Full House Resorts, Inc.
4670 So. Fort Apache Road,
Suite 190 Las Vegas, Nevada 89147
Attention: Andre M. Hilliou, CEO
With a copy to: Thomas D. Walsh, Esq.
Fox Rothschild LLP
919 North Market Street Suite 1300
P.O. Box 2323
Wilmington, DE 19899-2323

7



--------------------------------------------------------------------------------



 



If to HRI:
Harrington Raceway, Inc.
15 West Rider Road
Harrington, Delaware 19952
Attention: Patricia B. Key,
Chief Operating Officer
& Chief Financial Officer
With a copy to:
Young Conaway Stargatt & Taylor, LLP
Attention: Robert L. Thomas, Esquire 110 W. Pine Street P.
O. Box 894
Georgetown, DE 19947
All such notices shall be deemed to have been given when received. Either party
may modify the address or person to be notified by written notice to the other
delivered in accordance with this paragraph.
     10. Interpretation. This Agreement shall be read in conjunction with the
GED Operating Agreement and the Management Agreement, the intention of the
parties being that the respective terms of such separate documents shall
reconcile with one another. To the extent that terms of this Agreement
irreconcilably conflict with the terms of the GED Operating Agreement, the terms
of this Agreement shall control; and, to the extent that the terms of this
Agreement irreconcilably conflict with the terms of the Management Agreement,
the terms of the Management Agreement shall control.
     11. Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof, and
this Agreement shall he construed in all respects as if such invalid or
unenforceable provision were omitted.
     12. Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All counterparts shall be construed together and shall constitute one
instrument.
     13. Integration. This Agreement constitutes the entire agreement among the
parties hereto pertaining to the subject matter hereof and supersedes all prior
agreements and understandings pertaining thereto.
     14. Amendment and Waiver. No amendment of any provision of this Agreement
will be valid unless the same will be in writing and signed by both parties. No
waiver by either Party of any default, misrepresentation, or breach of any
covenant hereunder, whether intentional or not, will be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of covenant hereunder
or affect in any way any rights arising by virtue of any prior or subsequent
such occurrence.

8



--------------------------------------------------------------------------------



 



     15. Governing Law. This Agreement and the rights of the parties hereunder
shall he interpreted in accordance with the laws of the State of Delaware, and
all rights and remedies shall he governed by such laws without regard to
principles of conflict of laws.
     16. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of ail of the parties and, to the extent permitted by this Agreement,
their successors, legal representatives and assigns.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

             
Witness/Attest:
      FULL HOUSE RESORTS, INC.    
 
             

      By: /s/ Mark J. Miller   (Seal)
 
      Name: Mark J. Miller    
 
      Title: Sr. V.P. & CFO    
 
           
Witness/Attest:
      HARRINGTON RACEWAY, INC.    
 
             

      By: /s/ Eugene H. Bayard   (Seal)
 
      Name: Eugene H. Bayard    
 
      Title: Chairman    

9



--------------------------------------------------------------------------------



 



GAMING ENTERTAINMENT (DELAWARE) L.L.C.
MANAGEMENT REORGANIZATION AGREEMENT
Exhibit 5(a)
Quarterly Reporting Form

10



--------------------------------------------------------------------------------



 



HARRINGTON RACEWAY, INC.
QUARTERLY REPORT
TO ASSIST FULL HOUSE RESORTS, INC.
IN ITS NEVADA FOREIGN GAMING REPORTING COMPLIANCE
     1. Quarterly Report
          (a) Changes in Ownership or Control. Describe any changes in ownership
or control of any interest in Harrington Raceway, Inc, which is in an amount
greater than 4% of the outstanding shares of Harrington Raceway, Inc.. For
individuals, please state their name, date of birth, social security number,
business and residence addresses, and title and duties, if any, with Midway
Slots.
          If none, CHECK HERE o.
          (b) Changes in Officers, Directors or Key Employees. Describe any
changes in officers, directors or key employees of Harrington Raceway, inc. or
Midway Slots earning $75,000 or more. For individuals, please state their name,
date of birth, social security number, business and residence addresses, and
title and duties with Midway Slots.
          If none, CHECK HERE o.
          (c) Gaming Complaints, Disputes and Disciplinary Actions Related to
Gaming. List and describe in detail all complaints, disputes, orders to show
cause and disciplinary actions related to gaming, instituted or presided over by
an entity of the United States, a state or any other governmental jurisdiction
concerning the foreign operation. For each matter, please provide details of the
factual and legal basis for such actions, the case number, the identity of the
jurisdiction, the name of the regulatory agency and the position of Harrington
Raceway, Inc. regarding the matter (to wit, contest citation, agree with cited
violation, agree that violation occurred, but not severity, etc.)
          If none, CHECK HERE o.

11



--------------------------------------------------------------------------------



 



          (d) Employee Arrests. List and describe in detail any arrest of any
employee of Midway Slots or Harrington Raceway, Inc. involving cheating or theft
related to gaming. For each matter, provide the employee name, date of birth,
social security number, business and residence address, title and duties with
Harrington or Midway Also provide the factual and legal basis for such arrest,
case number, the identity of the jurisdiction, the name of the regulatory agency
and the position of Harrington Raceway regarding the matter (as in previous
question).
          If none, CHECK HERE o.
          (e) Arrest/Conviction of Officer, Director, Key Employee or Equity
Owner. List and describe in detail any arrest or conviction of an officer,
director, key employee (earning $75,000 or more) or equity owner of the foreign
operation for an offense that would constitute a gross misdemeanor or felony in
Nevada. For each matter, provide the individuals name, date of birth, social
security number, business and residence addresses, title and duties with the
foreign operation. Also provide the factual and legal basis for such
arrest/conviction, case number, the identity of the jurisdiction, the name of
the regulatory agency and the Nevada licensee’s position regarding the matter.
          If none, CHECK HERE o.
     Number of additional pages attached hereto: ___
     I certify that the information in this Quarterly Report is true and correct
and that I am authorized to issue this certified report on behalf of Harrington
Raceway, Inc.

12



--------------------------------------------------------------------------------



 



GAMING ENTERTAINMENT (DELAWARE) L.L.C. MANAGEMENT
REORGANIZATION AGREEMENT
Exhibit 5(b)
Annual Reporting Form

13



--------------------------------------------------------------------------------



 



HARRINGTON RACEWAY, INC.
ANNUAL REPORT
TO ASSIST FULL HOUSE RESORTS, INC.
IN ITS NEVADA FOREIGN GAMING REPORTING COMPLIANCE
1. Annual Report
          (a) Compliance with, or Revisions or Modifications to Systems of
Accounting, Internal Controls and Audit Procedures. Identify any non- compliance
by Midway Slots with its Systems of Accounting, Internal Controls and Audit
Procedures. Attach any supporting documentation regarding the review of these
systems. State and detail any revisions or modifications to Midway Slots’
Systems of Accounting, Internal Controls and Audit Procedures.
If none, CHECK HERE o.
          (b) Compliance with, or Revisions or Modifications to Surveillance
Procedures. Identify any non- compliance by Midway Slots with its Surveillance
Procedures. Attach any supporting documentation regarding the review of these
systems. State and detail any revisions or modifications to Midway Slots’
surveillance procedures.
If none, CHECK HERE o.
Number of additional pages attached hereto: ____, _____
     I certify that the information in this Annual Report is true and correct
and that I am authorized to issue this certified report on behalf of Harrington
Raceway, Inc.

14